  Case 17-18154         Doc 31     Filed 01/16/19 Entered 01/16/19 12:45:23              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-18154
         SHERONDA SAMUEL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/15/2017.

         2) The plan was confirmed on 08/01/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/11/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-18154        Doc 31      Filed 01/16/19 Entered 01/16/19 12:45:23                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $10,855.60
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $10,855.60


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $515.86
    Other                                                                  $12.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,527.86

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AT&T                           Unsecured      1,577.00            NA              NA            0.00        0.00
BROOKWOOD LOANS OF ILLINOIS    Unsecured      1,430.00       1,430.29        1,430.29           0.00        0.00
CAPITAL ONE                    Unsecured         274.00           NA              NA            0.00        0.00
CCS/CORTRUST BANK              Unsecured           1.00           NA              NA            0.00        0.00
CHASE                          Unsecured         877.54           NA              NA            0.00        0.00
CHECK INTO CASH LLC            Unsecured      1,500.00            NA              NA            0.00        0.00
CHESAPEAKE LANDING APTS        Unsecured           1.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured            NA         387.47          387.47           0.00        0.00
COMCAST CABLE COMMUNICATION Unsecured            501.00           NA              NA            0.00        0.00
Convergent Outsourcing Inc     Unsecured         466.00           NA              NA            0.00        0.00
CREDIT PROTECTION ASSOC        Unsecured         210.00           NA              NA            0.00        0.00
CREDIT UNION 1                 Unsecured      5,786.00            NA              NA            0.00        0.00
CREDIT UNION 1                 Unsecured         300.00           NA              NA            0.00        0.00
FEDERAL LOAN SERVICES          Unsecured    172,530.00            NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured      16,022.00            NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Secured        20,175.00     36,560.23        36,560.23      4,560.41    1,767.33
JEFFERSON CAPITAL SYSTEMS LLC Unsecured       1,411.00       1,411.02        1,411.02           0.00        0.00
LVNV FUNDING                   Unsecured            NA         617.10          617.10           0.00        0.00
MEDICAL PAYMENT DATA           Unsecured         226.00           NA              NA            0.00        0.00
MIDWEST RECOVERY SYSTEM        Unsecured         820.00           NA              NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          40.00           NA              NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          35.00           NA              NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          35.00           NA              NA            0.00        0.00
PINNACLE CREDIT SERVICES       Unsecured            NA       1,819.99        1,819.99           0.00        0.00
PNC                            Unsecured         549.00           NA              NA            0.00        0.00
PREMIER BANKCARD               Unsecured         429.00        429.24          429.24           0.00        0.00
SNCHNFIN                       Unsecured         200.00           NA              NA            0.00        0.00
SPRINT                         Unsecured         522.00           NA              NA            0.00        0.00
Stellar Rec                    Unsecured         152.00           NA              NA            0.00        0.00
StorageMart                    Secured              NA            NA              NA            0.00        0.00
SYNCHRONY BANK                 Unsecured      1,621.00       1,621.85        1,621.85           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-18154         Doc 31        Filed 01/16/19 Entered 01/16/19 12:45:23                   Desc Main
                                        Document Page 3 of 4



Scheduled Creditors:
Creditor                                         Claim         Claim         Claim        Principal       Int.
Name                                  Class    Scheduled      Asserted      Allowed         Paid          Paid
TCF BANK                           Unsecured         500.00           NA           NA             0.00        0.00
TGM CHESAPEAKE I INC D/B/A SPRIN   Unsecured      3,801.00       3,532.67     3,532.67            0.00        0.00
T-MOBILE/T-MOBILE USA INC          Unsecured      1,223.00       1,014.11     1,014.11            0.00        0.00
ZINGO CASH                         Unsecured      1,628.00       2,475.26     2,475.26            0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00               $0.00                 $0.00
      Mortgage Arrearage                                       $0.00               $0.00                 $0.00
      Debt Secured by Vehicle                             $36,560.23           $4,560.41             $1,767.33
      All Other Secured                                        $0.00               $0.00                 $0.00
TOTAL SECURED:                                            $36,560.23           $4,560.41             $1,767.33

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
       All Other Priority                                       $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                 $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                               $14,739.00                  $0.00               $0.00


Disbursements:

        Expenses of Administration                               $4,527.86
        Disbursements to Creditors                               $6,327.74

TOTAL DISBURSEMENTS :                                                                           $10,855.60




UST Form 101-13-FR-S (09/01/2009)
  Case 17-18154         Doc 31      Filed 01/16/19 Entered 01/16/19 12:45:23                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
